      Case
U s.Depa,     9:20-cv-80709-RAR
        .trnentosausticc        Document 29 Entered on FLSD
                                                          PRDocket 12/08/2020
                                                             O CE SS  R E C EIPTPage
                                                                                 AN D1 of
                                                                                       RE 2 TU RN
 -
            'M arshalsService
United States                                                                                               See''Ir?.
                                                                                                                    s'/,-2/c/?'r?/,
                                                                                                                             .    ?.
                                                                                                                                   sfol.s'
                                                                                                                                         c,-,'/c'(
                                                                                                                                                 ?of-lol-ocess/?)?u.s.?:z
                                                                                                                                                                  .     /t
                                                                                                                                                                         .
                                                                                                                                                                         ?pvv/kc?/''
     -
     g#                '           .            .                                                                                -                  '


 PLANTIFF          '                                                                       .                                 COURTCASENUMBEII
 LEE M ITCHELL JO I-IN SON ,                                                                       o                         20-80709-CV-I1U IZ
 DEFENDANT                                                                                                                   TYPEOF PROCESS                                    '
 DEPUTY W ILLIAM S etal.,                                                                          Z
                                                                                                   Z
                                                                                                                             SUM M ON S & COM PLA IN -
                                                                                                                                                     j
                                                                                                                                                     .
                               ,
                           NAM EOI7INDIVIDUAL,COMPANY,CORPORATION,ETC,TO SERVEOR DESCRIPTION OFPROPERTY l'O SEIZEOR CONDEMN
          SER V E          Deputy W i1liams                                                                                                                                   ..-
                                                                                                                                                                              -    -


             A '.
                lq         ADDIIESS(Sll.
                                       eeIo:.RFD.,
                                                 zl
                                                  /Jt7/.
                                                       n??c,??Nt
                                                               p.,Ci
                                                                   tl'
                                                                     .skt
                                                                        -
                                                                        //ealldZIPCode)
                    l7alm Beach CountySheriff'sO ffice3228G unClub Rd W estPalm Beach,FL 33406
 SENDNOTICEOFSERVICECOPYTO REQUESTERAT NAMEANDADDRESSBELOW                              NtllnberOl
                                                                                                 'processtobe
 LeeM itchellJohnson,Pro Se,lnmate//o384240                      4,.t
                                                                    .
                                                                     p                  Numberol.
                                                                                                        7tlr'lyl285
                                                                                                  partiestot)e
                                                                                                                             servedss
                                                                                                                                    /i
                                                                                                                                     tltlisl                1
                                                                                                                                                            )
 I
 PBCDeteltionCenter
 nn:ateMail/parcels1
                   7.0.Box 1450                                .
                                                                     x.jl,a
                                                                          ,
                                                                               <,      jf
                                                                                     et-lz
                                                                                         o
                                                                                         ,                                   servel
                                                                                                                                  jinthiscase
                                                                                                                             check rorservice
                                                                                                                                                            *
 BelleG lade,FL 33430                                                                  onU.S.A.
 SPECIAl-INSTRUCTIOHSOIlOTHERINFORMATIONTHATW ILLASSISTIN EXPEDITING SERVICEllllclllle#ll.
                                                                                         1 lt
                                                                                            ?.
                                                                                             %.andzl//t
                                                                                                      lr/lfll:Addresses,
 AIITelepholleSll/llspnj'
                        ,flllf/i2
                                j.
                                 j
                                 '
                                 #111fl/t!f/Tillte.
                                                  î/1vailtlbleforU
                                                                 VCFP/CCI.


             -AttorleyothelOriginat equcst'Z
 Sigllattlreof             '
                                           sserviceonbehalfof:                     M PLAINTIFF               TELEP IONENUMBE                            DATE
                                                                                   rnouysxoAxz                      j                -j                  y!
                           AcE BELO W FO R USE O F U.S.M A RSH AL O N LY -D 0 NO T W R ITE BELO W TH IS LI E
 Iackllowledgereceiptfortl:etotal      TotalProcess Districtol-               Districtto       sigllatureofAuthorizedUSM S Dept          rClerk '                 Date
 ntlll:berot-processindicated.                      origin                    Serve
 (Sigl,()p7/
           .;
            ?.
             /b7.(75-
                    1/285(J/,0/,
                               (
                               ?                                              XO                       ;.                                               ,     .
 halkc'
      /?eU<
          %j/
            l285s
                '
                Jslbll'illed)                           X0'          .-                                                  .                              I1. û
 IIpcrebyccrtiryandrettlrl
                         )tl
                           :at1F-1llavepersonallyscrved,r-1lavelegalevidclceol-service,I
                                                                                       -1 f
                                                                                          lavtexccutcdasshowl:in'Rel
                                                                                                                   narks''
                                                                                                                         ,tl
                                                                                                                           :cprou>ssdesribcd011the
 individual-coll:palpl.
                      /,corporation,etc,,attlpeaddressshownaboveontl:e011tl:eilldividtlal,colupany,corporation,etc.showl:attlleaddressillsertedbeloyv.
     !
     1I
      lerebyccrtify andrettl
                           rlthatIan'
                                    ltlnabletolocatetheil
                                                        :dividual,conlpany,corporati
                                                                                   on,etc.nal
                                                                                            medabove(See?'
                                                                                                         c/?c?
                                                                                                             l-
                                                                                                              /(,
                                                                                                                5
                                                                                                                'belojf'
                                                                                                                       )
 Nal'
    leandtitleol'i1dividualserve(
                                2
                                1(fltot,
                                       5'
                                        /
                                        pt
                                         alv/?above)                                                                         Date-                      Tin'
                                                                                                                                                           le                 .
                                                                                                                                                                              /a
                                                                                                                                                                               'lu
                                                                                                                                         *
                                                                                                                             t' û#j#.
                                                                                                                                    w-                      . '           r-lpm
 Address(colllll
               ele(
                  71,.)
                    1/)dt
                        ffel
                           -elllJ/
                                 ?t7p?sllojb
                                           'l'above)                                                                         Signattlre01
                                                                                                                                        -U.S.DlarslalorIncptlll.
                                                                                                                                                               '


                                                                                                                                                                  &      <'
 ServiceFce           TotalMiluageCllarges          ForsvardingFee            TotalCharges         AdvanceDeposits       AlnoulltowedtoU.S.Marsllal'
                                                                                                                                                   i:or
                      (incllldin el t?t7vtl
                                          /'
                                           .
                                           57                                                                            (Al
                                                                                                                           noultofReI-
                                                                                                                                     tl ')


 REMARKS

      M-> zw e/u bugpu t-tw éa wmç obl: ta haz//ua -l
     l'                                             -ke sdai,c ,L doo,                                                                                  .


                                                             (f
          -   to (3)                     223bq A & txsv name.4kt,
                                                                p'
                                                                 ,((1tt,/
                                                                        ,J-.,A1i(3) .
                                                                               j,.,
                                                                                  y.,gy
                                                                                      vj
                                                                                        811                                                  .

                  keJ A e '
                          fc''te '
                                 (&) so,dae 49 e tnc./ ()f k
              œôf zfJ Dbtj/4 OVXUG I is /Rt1y rF-IL..'- &                                                                            f
                                                                                                                                     -
                                                                                                                                             >,/. yc:.
              ctnt?i t                                                                                               #

                                                                                                                 /1&E&
                                                                                                                  gE(2 28 2g20
                                                                                                       '
                                                                                                                 cL
                                                                                                                  Ar
                                                                                                                   E
                                                                                                                   ksrl
                                                                                                                    nlxbA.sE..ol
                                                                                                                              NOB
                                                                                                                               sy.L
                                                                                                                                  En
                                                                                                                                  c'
                                                                                                               -272.
                                                                                                                   .Q-
                                                                                                                     F.v.
                                                                                                                        Fo
                                                                                                                         '
                                                                                                                         -
                                                                                                                         IZ-
                                                                                                                           A.
                                                                                                                            -u-M.
                                                                                                                                L?B.-

                                                                                                                                                                      Fol'lllUSM-ZST.
                                                                                                                                                                                    S
 PRIOR VERSIONS OFTHIS I7ORM ARE OBSOLETE                                                                                                                                   Rev.II/I8
    Case 9:20-cv-80709-RAR Document 29 Entered on FLSD Docket 12/08/2020 Page 2 of 2

40446(I
      lev.06/l2)StlmmonsinaCivilAction(Page2)
dcivi'
     lActionNo. 2O-80709-CV-RUIZ

                                                  PRO O F OF SERVICE
                 (Tlti-
                      %Ncc/ft?/'
                               lsltotlld a//befiled'ç'
                                                     f//ltllect/11r/unlessrequiredby Fc#.R.Civ.P.4 (0)
         Tbisstlmlnonsfor(llameofindividualand?p/r
                                                 ?,ç'
                                                    fan-bb    Deputyvvilliams
 wasreceivedby meon(dale)           'r
                                     2.. *7..
                                            -. q
                                               '
                                               e             .

         (
         D lpersonaliy served the stll-
                                      nlnonson the individtlalat(place)


         O Ileftthe sulnlnonsatthe individual'sresidence orustlalplace ofabode with lnalnel
                                                         7aperson ofsuitable age and discretion who residestllere,
         on (dale)                        ,and lnailed acopy to the individual's lastknown address'
                                                                                                  ,or

         D Iserved the stll-
         I                 nl-                         .,l
                             nons on (hamec/-/nl/wWlfcl/                                                             ,Wl
                                                                                                                       1O is
          designateclby Iavvto acceptserviceofprocess on behalfof(nameoforganizatiol
                                                                                   :)
                                                                       011(date)                             'O1
                                                                                                             , '

            Iretul
                 -
                 nedtheSL
                        I1'
                          11A0nSt
                                lnexecutedbecatlse )JL                  1 d.
                                                                           !
                                                                           n'
                                                                            )1 LfJ             .
                                                                                                                           ;O1'

         O Othe1
               -(specq
                     l#).'
                         .




         My feesare$                      fortraveland$                     forservices,foratotalof$               ()()0          .

         1declaretlnclerpenalty ofpeljtlrythatthisinforlmation istrue.


 Date: j-
        slaIzozo                                                                   Selwer'
                                                                                         ss'
                                                                                            c
                                                                                           fgptpll/re

                                                                    G Skm          m .             a ue.
                                                                                                       S
                                                                                                       .

                                                                                Prillted l'
                                                                                          l
                                                                                          (?/?pe and title                  '




                                                                            76 tl         '& SO X
                                                                            :
                                                                            4-oom -215
 A dditionalinforl
                 mation regarding attel
                                      npted service,etc:
                                                                            '
                                                                            i       n-a!m Besch:F$-,33401
                                                                            ykjj
                                                                               uCagt.
